Exhibit 10.11

MED-LINK USA, INC.
69 Mall Drive
Commack, NY 11725

May 5, 2003

Vested Health Care
Kevin Mannix
5 Rodeo Drive
Syosset, NY 11791


Dear Mr. Mannix:

Consider the following as a letter of understanding between Med-Link USA, Inc.
and Vested Health Care that holds a licensing agreement with Avreo, Inc. Whereby
Vested Health Care will grant the Med-Link VPN authorization to offer to its
clients the Avreo Radiology Workflow Software that allows for the reading of
MRI's and cat scans digitially.

The initial targets for this initiative will be New Island Hospital of Bethpage,
New York, clients of Med-Link USA, Inc. and any other diagnostic centers in the
New York area. Med-Link USA, Inc. and Vested Health Care will work together to
mutually define agreed upon terms and conditions of the transactions including
compensation. Very truly yours,




__________________________
Michael Carvo
President
Med-Link USA, Inc. ACCEPTED AND APPROVED BY:
Vested Health Care

By: ___________________________
Kevin Mannix
President